Citation Nr: 0102760	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-19 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for asthma, secondary to 
second-hand smoke exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty for training from March 
to September 1957.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana (RO).  

This case was remanded by the Board in January 2000 for 
further development.  At that time, the Board also found that 
claims of entitlement to service connection for nicotine 
dependence and for asthma, secondary to tobacco use in 
service and/or nicotine dependence acquired in service, were 
not well grounded.  Since that decision, however, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted.  Unlike the version of 
the law in effect at the time of the January 2000 Board 
decision, VA is now charged with the duty to assist almost 
every claimant, as well as the duty to provide certain 
notices to claimants to assist them in pursuing the benefit 
sought.  This new law, however, can only be considered if the 
claimant files an application to have the Board's decision 
"revisited."  Therefore, the Board takes this opportunity 
to invite the claimant to file such an application as regards 
the claims of entitlement to service connection for nicotine 
dependence and for asthma, secondary to tobacco use in 
service and/or nicotine dependence acquired in service.

The Board notes that a revision to the law regarding claims 
related to tobacco, enacted by Congress and signed by the 
President as Public Law No. 105-206 on July 22, 1998, [which 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a claimant during the 
claimant's service (to be codified under 38 U.S.C.A. § 
1103)], relates only to claims filed after June 9, 1998.  It 
does not affect those claims, as here, which were filed on or 
prior to that time.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained. 

2.  The claimant is not presently diagnosed with asthma.

3.  There is no relationship between claimed exposure to 
second-hand smoke while in service in 1957 and his claimed 
asthma.


CONCLUSION OF LAW

Asthma was not incurred as a result of second hand smoke 
exposure in service.  38 U.S.C.A. §§ 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for asthma, 
secondary to second hand smoke exposure in service.  As noted 
above, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (Act).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  The new 
law contains revised notice provisions, and additional 
requirements pertaining to the VA's duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law has no impact 
on the current appeal.  This is true because VA has already 
fulfilled the duty to assist in this case.  The Board notes 
that the claimant's original claims folder was apparently 
lost.  The claims folder was rebuilt in 1985.  The claimant 
was notified and was requested to provide any documents in 
his possession.

Further, the Board notes that the claimant had fire-related 
service.  That is to say, records from the National Personnel 
Records Center (NPRC) reveal that if any of the claimant's 
service medical records were stored at that facility, they 
were destroyed in a 1973 fire.  However, the claimant was 
notified of his fire-related service and numerous efforts 
were made to develop his service medical records despite his 
fire-related service.  The first NPRC response in May 1985 
requested that the claimant complete a form numbered 7160.  
The RO indicated that the form was completed and returned to 
the NPRC in July 1985.  The claimant was also requested to 
produce any separation records in his possession, and he did 
so.  Subsequent responses from the NPRC to requests for 
service medical records continued to show that if any of the 
claimant's service medical records were stored at that 
facility, they were destroyed in a 1973 fire.

In addition, since the claimant filed this claim in March 
1996, he indicated that treatment for his asthma was 
performed at the Alexandria, Louisiana, VA Medical Center 
(MC).  By letter dated in April 1996 he was requested to 
submitted evidence to show the continuous existence of asthma 
since discharge as well as evidence of present residuals.  
Records from the Alexandria VAMC were then developed, and the 
claimant provided a statement from a private physician, B. 
Craig, M.D.  By letter dated in May 1997 he was requested to 
submit additional evidence concerning his claim for a 
smoking-related disability.  He responded only that he had 
begun smoking during his period of service and indicated that 
his only available medical evidence were records from the 
VAMC and Dr. Craig.

Following the Board's remand, by letter dated in February 
2000, the RO attempted to develop additional evidence from 
Dr. Craig, including all pertinent treatment records.  Dr. 
Craig responded with another written statement.  Thereafter, 
the claimant underwent a VA examination to determine the 
etiology of his reported asthma.

Thus, the claimant has been afforded an examination by VA, 
and there is nothing in the file to suggest that additional, 
relevant medical records exist or can be obtained.  Under the 
circumstances, the Board finds that adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the 
claimant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

A disposition on the merits is now in order.  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  The Board, in reaching its decision in accordance 
with the provisions of 38 U.S.C.A. § 7104, has reviewed and 
considered all relevant evidence and material of record 
incorporated in the appellant's claims folders.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by "active 
military, naval, or air service . . . ."  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).  The Board notes that 
under 38 U.S.C.A. § 101(24), the term "active military, 
naval, or air service" includes any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty.  Although the claimant's 
statements indicate his belief that his pertinent period of 
service was approximately 11 years, from 1957 to 1965, the 
record reveals that the claimant's only period of "active 
military, naval, or air service" was a period of active duty 
for training from March to September 1957.  Therefore, to 
prevail in his claim, the evidence must show that he incurred 
asthma due to second-hand smoke during that six-month period.

As noted above, there are no service medical records 
available for that period.  However, even assuming that 
service medical records existed which showed exposure to 
second-hand smoke in service and treatment for asthma, as the 
claimant alleges, the claim must fail for the reasons 
described below.  Namely, the claimant is not currently 
diagnosed with asthma, and the preponderance of the evidence 
does not show that there is a relationship between the 
reported second-hand smoke exposure in service and the 
claimed asthma.

The earliest post-service medical record is a VA 
hospitalization record from a period of hospitalization from 
March to April 1980 which assessed bronchial asthma. A 
September and October 1981 hospitalization record noted that 
the claimant "is known to be an asthmatic since childhood."  
A VA hospitalization record from a period of hospitalization 
from January to February 1984 also assessed asthma.  He was 
described as a "nonsmoker" at that time.

The record also contains a May 1985 medical report of the 
claimant by Dr. Craig.  At that time, he was noted to be a 
non-smoker, but Dr. Craig noted that March 1985 chest X-rays 
showed "substantial scars from his past smoking that had 
damaged his lungs."  In addition, the report noted that the 
claimant experienced "smoke exposure at his father's house . 
. . ."  August 1990 and March 1991 VA treatment records 
assessed asthma.

An April 1996 statement from Dr. Craig reported that the 
claimant developed severe asthma from breathing second-hand 
smoke at various military facilities.  A May 2000 statement 
from Dr. Craig noted:

[The claimant] has severe persistent lung 
damage from cigarette smoke.  He was not 
exposed to cigarette smoke at work or 
home before he went in the service.  He 
developed chronic bronchitis in the 
service from the cigarette smoke in the 
service.  He has never smoked cigarettes 
and has not been exposed to cigarette 
smoke since he left the service.  His 
chronic bronchitis from this passive 
poisoning has never cleared.  If the Army 
had kept their facilities smoke free as 
they should have, this man would never 
have gotten chronic bronchitis.  He 
continues to require [medication] and 
Proventil inhaler for his chronic 
bronchitis.

In June 2000, the claimant underwent a VA examination.  The 
examiner noted in the examination report that the claims 
folder, including the medical evidence and Dr. Craig's 
opinion, had been reviewed.  The examiner described the 
claimant's responses as "very vague probably with some 
purpose" and "guarded and evasive."  As regards questions 
the examiner asked about dyspnea, he stated that he was "not 
able to get any definite answer" from the claimant because 
the claimant was "very vague and not consistent in answering 
the question, and wants to avoid it."  

The examiner noted that there was no service medical record 
which showed treatment for asthma in service.  The claimant 
told the examiner that he had not worked since 1984, and that 
a heart attack that year was the reason he was not working.

The examiner concluded:  

After reviewing the records and Dr. 
Craig's notes and also talking to the 
patient, I am of the opinion that there 
is no consistent history of secondhand 
smoke-induced bronchospasm.  This patient 
does not have significant asthma, and I 
am of the opinion he has minimal chronic 
obstructive pulmonary disease.  I am of 
the opinion that the lung condition is 
not at all disabling or interfering with 
him holding on to a gainful job.  In 
fact, this patient's inability to work in 
1984 has been attributed to myocardial 
infarction as stated by the patient.  In 
conclusion, I state that this patient has 
no evidence of secondhand cigarette 
smoke-induced asthma and he does not have 
any significant asthma. 

Essentially, the claimant contends that he developed asthma 
due to his exposure to second-hand smoke in service.  As 
noted above, the only service which is pertinent to this 
claim is a six-month period of active duty for training in 
1957.  The Board notes that a claim for service connection 
for asthma due to tobacco use in service was denied by the 
Board in January 2000 and will not be addressed here.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that 38 U.S.C.A. § 1131 requiring 
the existence of a present disability for VA compensation 
purposes.  Degmetich v. Brown, 104 F.3d 1328 (1997); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  The Court has 
also held that "[i]n the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board finds that the current claim is not valid as the 
most recent medical evidence plainly shows that the claimant 
does not currently have asthma.  Dr. Craig stated in his May 
2000 statement that the claimant had chronic bronchitis, not 
asthma.  In addition, the June 2000 VA examiner concluded 
that the claimant "does not have any significant asthma."  
The Board is aware that VA treatment records and Dr. Craig's 
1996 statement assessed asthma.  However, the Board assigns 
more probative weight to the evidence which does not 
demonstrate asthma.  This is so because the most recent 
medical evidence is more probative of the claimant's present 
condition and this evidence does not support a diagnosis of 
asthma.  Further, the Board finds the opinion of the June 
2000 VA examination report to be more probative than the VA 
treatment records and Dr. Craig's 1996 statement because all 
the evidence of record was reviewed, including Dr. Craig's 
statements, before reaching its conclusion.  However, even 
assuming, arguendo, that the claimant does have a current 
diagnosis of asthma, the claim must fail as the preponderance 
of the evidence does not reveal a relationship between 
second-hand smoke exposure in service and asthma.

The Board also finds that the current claim is not valid as 
the preponderance of the evidence does not show a 
relationship between claimed exposure to second-hand smoke 
while in service in 1957 and his claimed asthma.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . a connection 
between the veteran's service and the disability . . ."); 
see also D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The support for a nexus between second-hand smoke exposure in 
service and asthma includes the claimant's statements and Dr. 
Craig's 1996 written statement.  First, the Board does not 
find the claimant's statements to be probative because he is 
a layperson, and, as such, is not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Second, the 
Board does not find his statements to be probative because 
they are not credible.

The Court has defined credible testimony as "that which is 
plausible or capable of being believed."  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (citations omitted).  The Court has 
also stated that "[t]he credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character."  Id.

In this case, the Board finds that the claimant's statements 
are not credible due to a showing of interest and 
inconsistent statements.  First, and most obvious, the 
claimant has a significant financial interest in the outcome 
of these proceedings.  Second, the record reveals that he has 
a history of making inconsistent statements.  For example, 
the March and April 1980 VA hospitalization record noted that 
the claimant gave different symptoms to different 
interviewers.

Most significantly, the evidence shows that the claimant has 
made inconsistent statements regarding his claimed asthma, 
including his exposure to smoking.  The claimant has reported 
that he "did not have asthma before service and . . . did 
not smoke before service."  See July 1997 notice of 
disagreement.  The claimant made inconsistent statements 
during his June 2000 VA examination.  That examiner stated 
that, when asked how many years he had had asthma, the 
claimant reported "over 20 years", in other words, about 
1980.  However, when the examiner asked when asthma 
developed, the claimant said "in 1957." 

In addition, the claimant's statements during his June 2000 
examination about smoking contradicted his statements in his 
notice of disagreement and in a June 1997 written statement 
that he "did not smoke before service."  This is so 
because, when asked about his smoking history during the June 
2000 examination, the claimant reported that he had stopped 
smoking 20 years ago, about 1980, and that he had smoked for 
30 years prior to that.  The examiner noted that the response 
indicated that the claimant had begun smoking when he was 11.  
When asked to confirm that he started smoking at that age, 
the claimant responded "well, something like that." 

Further, the claimant's statements concerning the claimed 
etiology of the claimed asthma are inconsistent.  As regards 
this claim, he essentially contends that his asthma is due to 
second-hand smoke exposure in service.  However, the claimant 
reported during his June 2000 VA examination that he had 
gotten asthma from dust and cigarettes.  He did not report 
exposure to second-hand smoke while in service as the cause 
of his claimed asthma.  In addition, Dr. Craig's records 
reveal inconsistencies regarding the claimant's reported 
asthma, including his exposure to smoking.  Dr. Craig's May 
1985 record reports that in February 1985 the claimant was 
experiencing "smoke exposure at his father's house . . . ."  
For these reasons, the Board rejects the claimant's 
statements regarding a relationship between second-hand smoke 
exposure in service and asthma.

The Board also finds that Dr. Craig's 1996 written statement, 
which reported that the claimant "developed severe asthma 
from breathing second hand smoke [in service]" is less 
probative than the other evidence of record, like the June 
2000 VA examination report, which found no relationship 
between exposure to second hand smoke and asthma.  The Board 
does not find the 1996 conclusion of Dr. Craig persuasive 
because his records show clear inconsistencies, because he 
did not provide reasoning for his conclusion, and because he 
did not review all the evidence of record in reaching that 
conclusion.

Dr. Craig's records are inconsistent concerning the etiology 
of the claimant's asthma.  As noted above his May 1985 record 
reports that in February 1985 the claimant was experiencing 
"smoke exposure at his father's house . . . ."  However, 
Dr. Craig's May 2000 written statement reported that the 
claimant "has not been exposed to cigarette smoke since he 
left the service."  In addition, although Dr. Craig 
indicated in his 1985 record that the appellant had a history 
of smoking, evidenced by lung damage, he stated in 2000 that 
the claimant "has never smoked cigarettes."  Obviously, if 
the claimant was exposed to second hand smoke in 1985, he was 
exposed to cigarette smoke since he left service in 1957.  
Likewise, it appears from Dr. Craig's 1985 records and from 
the claimant's own representations to the VA examiner in 2000 
that he did in fact have a long history of smoking.  Dr. 
Craig's records are also inconsistent as regards the 
diagnosis of the claimant's complaints.  In 1996, Dr. Craig 
reported that the claimant had asthma; however, in his 2000 
statement, he diagnosed lung damage, namely chronic 
bronchitis.

Dr. Craig's 1996 statement does not provide any reasoning for 
his conclusion.  As noted above, the RO made subsequent 
attempts to afford Dr. Craig an opportunity to provide the 
medical bases for his opinion; however, he did not do so.  
Therefore, it appears that the 1996 conclusions, specifically 
his finding that the claimant has asthma due to second hand 
smoke exposure in service, are largely premised upon 
representations by the claimant.  See Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993) (where evaluator relied heavily on the 
appellant's recitation of his own medical history the 
evaluator's findings are less persuasive).

Finally, there is no evidence that Dr. Craig had all the 
evidence of record available to him when he reached his 
conclusions in 1996.  As the 2000 VA examination report 
clearly indicated that all the medical evidence of record was 
reviewed in connection with the examination, the Board finds 
that the conclusions reached in that examination report are 
more probative than the conclusions reached by Dr. Craig in 
1996.

In light of the minimal persuasiveness and probative value of 
the claimant's statements and Dr. Craig's 1996 conclusions, 
the Board finds that a preponderance of the evidence is 
against the claimant's claim.  The weight of the evidence 
supports the finding that no asthma disability currently 
exists, and, even if such a disability does currently exist, 
that there is no relationship between asthma and exposure to 
second hand smoke which reportedly occurred during the 
claimant's relatively brief period of active duty for 
training in 1957.

As the undersigned concludes that the weight of the evidence 
is against the appellant's claim to service connection for 
asthma, secondary to second hand smoke exposure in service, 
the evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required pursuant to the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991).  Accordingly, such a claim is denied.


ORDER

A claim for entitlement to service connection for asthma, 
secondary to second hand smoke exposure in service, is 
denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

